Title: Enclosure: From Warren County Inhabitants, 4 March 1801
From: Warren County Inhabitants
To: Jefferson, Thomas


EnclosureFrom Warren County Inhabitants
The Inhabitants of Warren County in the State of North Carolina duly impressed with the awful Check the Will of the People of the United States met with by the House of Representatives, do now feel themselves in the highest of Exultation from the public Will being at last explicitly expressed; we do in the utmost Joyfulness of our Hearts congratulate you Sir on your Election to the cheif Magistracy of our Country. our undissenting Voice has long proclaimed our wishes and our highest Gratification is now satisfied by your Appointment in the Manner pointed out by our excellent Constitution. That you may long live to fill the cheif Magistracy of your Country and by your Wisdom keep us clear of foreign Influence as well as domestic Faction, which from your Publick as well as private Character we have no Doubt will be the Case, and that after this Life you may finally join the almighty Ruler of Worlds in Company with the Heroes and Patriots of your Country is our sincere Wish.
Signed by Order of the Citizens convened at Warrenton on the fourth Day of March One Thousand eight Hundred and one.

W. K. Falkener Secretary

